Name: Commission Regulation (EC) NoÃ 296/2009 of 8Ã April 2009 on detailed rules for administrative assistance with the exportation of certain cheeses subject to quota restrictions that qualifies for special treatment on importation into the United States of America (Recast)
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  trade;  marketing;  America;  processed agricultural produce
 Date Published: nan

 9.4.2009 EN Official Journal of the European Union L 95/9 COMMISSION REGULATION (EC) No 296/2009 of 8 April 2009 on detailed rules for administrative assistance with the exportation of certain cheeses subject to quota restrictions that qualifies for special treatment on importation into the United States of America (Recast) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 172(2) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EEC) No 2248/85 of 25 July 1985 on detailed rules for administrative assistance with the exportation of certain cheeses subject to quota restrictions that qualifies for special treatment on importation into the United States of America (2) has been substantially amended several times (3). Since further amendments are to be made, it should be recast in the interests of clarity. (2) The Community and the United States of America have agreed under the GATT to allow importation into the United States of cheese of Community origin subject to quota restrictions with effect from 1 January 1980. This agreement was approved by Council Decision 80/272/EEC (4). (3) The United States of America has committed itself to take all necessary measures so that the management of the quota will be such as to permit its maximum utilisation. In the light of experience it appears to be appropriate to strengthen administrative cooperation with the United States of America to ensure that the quotas of certain cheeses of Community origin are fully utilised. The cheeses concerned should therefore be accompanied by a certificate issued by the competent authorities in the Community. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For exportation to the United States of America (including Puerto Rico and Hawaii) of cheeses Swiss or Emmentaler cheese with eye formation which fall within subheadings 0406.90.44 to 0406.90.48 of the Harmonised Tariff Schedule of the United States and are subject to quota restrictions, the competent authority of the exporting Member State shall issue, at the exporters request, a certificate corresponding to the model in Annex I. Article 2 1. Forms referred to in Article 1 shall be printed on white paper of format 210 Ã  296 millimetres and shall be worded in English. Each certificate shall be given a serial number by the issuing authority. Exporting Member States may require that the certificates issued on their territory be worded in their official language, or in one of their official languages, in addition to English. 2. Each certificate shall be made out in an original and in at least two copies. The copies shall bear the same serial number as the original. The original and the copies shall be completed in typescript or by hand, in block letters in ink. Article 3 1. The certificate and its copy shall be issued by the authority designated for this purpose by the exporting Member State. 2. The issuing authority shall retain a copy of the certificate. The original and the other copy shall be presented at the Community customs office at which the export declaration is lodged. 3. The customs office mentioned in paragraph 2 shall complete the appropriate section on the original and return it to the exporter or to his representative. It shall retain the copy. Article 4 The certificate shall not be valid until it has been duly stamped by the customs office. It shall cover the quantity of cheese indicated thereon and must be presented to the customs authorities of the United States of America. However, a quantity exceeding by no more than 5 % that indicated on the certificate shall be regarded as covered by it. Article 5 The Member States shall take all necessary measures to check the origin, type, composition and quality of the cheeses for which certificates are issued. Article 6 Regulation (EEC) No 2248/85 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 7 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 210, 7.8.1985, p. 9. (3) See Annex II. (4) OJ L 71, 17.3.1980, p. 129. ANNEX I EUROPEAN COMMUNITY ANNEX II Repealed Regulation with its successive amendments Commission Regulation (EEC) No 2248/85 (OJ L 210, 7.8.1985, p. 9) Commission Regulation (EEC) No 2651/85 (OJ L 251, 20.9.1985, p. 40) Commission Regulation (EEC) No 222/88 (OJ L 28, 1.2.1988, p. 1) Only Article 29 Commission Regulation (EC) No 3450/93 (OJ L 316, 17.12.1993, p. 4) Only Article 2 ANNEX III Correlation table Regulation (EEC) No 2248/85 This Regulation Articles 1-5 Articles 1-5  Article 6 Article 6 Article 7 Annex I  Annex II Annex I  Annex II  Annex III